     Case 2:20-cv-04288-KS Document 21 Filed 03/01/21 Page 1 of 2 Page ID #:831

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-4288-KS                                                Date: March 1, 2021
Title        Narine Ghadanian v. Andrew M. Saul




Present: The Honorable:         Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: SANCTIONS

        On May 12, 2020, Plaintiff filed a Complaint in this social security case pursuant to 42
U.S.C. § 405(g). (Dkt. No. 1.) On May 14, 2020, the Court issued its scheduling order, which
gave Plaintiff 35 days from the filing of the Answer to provide government counsel with her
portion of the joint submission. (Dkt. No. 9.) On December 14, 2020, Defendant filed an Answer.
(Dkt. 18.) Plaintiff therefore had until January 18, 2021 to provide defense counsel with her
portion of the joint submission. On February 26, 2021, defense counsel filed a Notice of
Nonreceipt of Plaintiff’s Portion of the Joint Submission (Dkt. No. 20), in which defense counsel
indicated that more than a month had passed since Plaintiff’s deadline for providing defense
counsel with Plaintiff’s portion of the joint submission but defense counsel had yet to receive
Plaintiff’s portion.

        In light of the foregoing, IT IS HEREBY ORDERED THAT PLAINTIFF’S
COUNSEL SHALL SHOW CAUSE why she should not be sanctioned for failure to comply
with a court order—or seek an extension of time to do so. In order to discharge this Order,
Plaintiff’s counsel shall do BOTH of the following:


         (1) Within 10 days of the date of this Order, Plaintiff’s counsel shall
             provide Plaintiff’s portion of the joint submission to defense counsel;
             AND
         (2) Plaintiff’s counsel shall appear for a status conference via Zoom on
             March 18, 2021 at 11:00 a.m.

\\


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
 Case 2:20-cv-04288-KS Document 21 Filed 03/01/21 Page 2 of 2 Page ID #:832

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-4288-KS                                            Date: March 1, 2021
Title       Narine Ghadanian v. Andrew M. Saul


        Plaintiff’s counsel shall contact the courtroom deputy clerk, Gay Roberson, for information
on attending the Zoom status conference on March 18, 2021.

        Plaintiff’s counsel’s failure to timely comply with all of the terms of this Order will
result in an order recommending sanctions.


        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
